DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 8-14, 23-26, 29-31, 35, 37, 43-48, 55-57, 60, 64, 71-76, and 83-85 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 8-14, 23-26, and 29-31 are allowed because none of the prior art of record discloses or suggests configuring a metasurface antenna to focus a paraxial beam on a target within a Fresnel zone region of the metasurface antenna, in combination with the remaining claimed features.
Claims 35, 37, 43-48, 55-57, and 60 are allowed because none of the prior art of record discloses or suggests a storage medium on which a set of antenna configurations for a metasurface antenna is written, each antenna configuration providing a paraxial beam focused on a target within a Fresnel zone region of the metasurface antenna; and control circuitry operable to read the antenna configurations from the storage medium and adjust the metasurface antenna configurations, in combination with the remaining claimed features.
Claims 64, 71-76, and 83-85 are allowed because none of the prior art of record discloses or suggests a metasurface antenna configured to focus a paraxial beam on a target within a Fresnel zone region of the metasurface antenna, in combination with the remaining claimed features.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 12, 2021, with respect to the objections to the specification and claims, have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAL KAPLAN/Primary Examiner, Art Unit 2836